 JEREMY J. THOMPSON
 Nevada Bar No. 12503
 CLARK HILL PLLC
 3800 Howard Hughes Drive, Suite 500
 Las Vegas, Nevada 89169
 E-mail: jtAomxson@clarlhill.com
 Telephone: (702) 862-8300
 Facsimile: (702) 862-8400
 Attorney for Defendant
 Equifax Information Services LLC



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA

FORTUNATO DEOCAMPO,                              ) Case No. 2:19-cv-01626-JCM-VCF
                                                 )
                              Plaintiff,
                                  )
vs.                               )                 STIPULATION OF EXTENSION OF
                                  )                 TIME FOR DEFENDANT EQUIFAX
BAYVIEW LOAN SERVICING, LLC;      )                 INFORMATION SERVICES LLC TO
                                  )                 FILE ANSWER
SELECT PORTFOLIO SERVICING, INC.; )
EQUIFAX INFORMATION SERVICES LLC; )
                                  )                 FIRST REQUEST
and TRANS UNION LLC,
                                  )
                                  )
                     Defendants.  )


           Defendant Equifax Information Services LLC ("Equifax") has requested an extension of

 time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

 no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND

 AGREED to by and among counsel, that Defendant Equifax Information Services LLC's time to

 answer, move or otherwise respond to the Complaint in this action is extended from October 9,

 2019, through and including October 30, 2019. The request was made by Equifax, and Plaintiff



 •   I •
approves. This stipulation is filed in good faith and not intended to cause delay.

       Respectfully submitted, this 9TH day of October, 2019.


CLARK HILL PLLC                                       No opposition
By: Is/ Jeremy_, J. Thompson                          Is/ Shaina R. Plaksin
Jeremy J. Thompson                                    David H. Krieger, Esq.
Nevada Bar No. 12503                                  Nevada Bar No. 9086
3800 Howard Hughes Pkwy, Suite 500                    HAINES & KRIEGER, LLC
Las Vegas, NV 89169                                   8985 S. Eastern Ave., Suite 350
Tel: (702) 862-8300                                   Henderson, NV 89123
Fax: (702) 862-8400                                   Phone: (702) 880-5554
Email: jthompson@clarkhill.com                        Fax: (702) 385-5518
                                                      Email: dkrieger@hainesandkrieger.com
Attorney for Defendant Equifax Information
Services LLC                                          Matthew I. Knepper, Esq.
                                                      Nevada Bar No. 12796
                                                      Miles N. Clark
                                                      Nevada Bar No. 13848
                                                      Shaina R. Plaksin
                                                      Nevada Bar No. 13935
                                                      KNEPPER & CLARK LLC
                                                      5510 So. Fort Apache Rd., Suite 30
                                                      Las Vegas, NV 89148
                                                      Phone: (702) 856-7430
                                                      Fax: (702) 447-8048
                                                      Email: matthew.knepper@kncpperclark.com
                                                      Email: miles.clark@knepperclark,corn
                                                      Email: shaina.plaksin@knepperclark.com

                                                      Attorneys for Plaintiff

IT IS SO ORDERED:




United States Magistrate Judge
             10-9-2019
DATED:




                                                 2
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing has been served this 9th day of
October, 2019, via CM/ECF, upon all counsel of record:

David H. Krieger, Esq.
Haines & Krieger, LLC
8985 S. Eastern Ave., Suite 350
Henderson, NV 89123
dkrieger4hainesandkrieger.com


Matthew I. Knepper, Esq.
Miles N. Clark
Shaina R. Plaksin
Knepper & Clark LLC
5510 So. Fort Apache Rd., Suite 30
Las Vegas, NV 89148
matthew.knepner@knepperclark.corn
miles,clark@knepperclark.com
shaina.plaksin@knepperclark.com




                                             By: /s/ Joyce Ulmer
                                             AN EMPLOYEE OF CLARK HILL, PLLC
